Citation Nr: 1300827	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  10-31 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C. § 1318. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from July 1943 to September 1947.  He died in October 2008 and appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, in March 2009 and March 2010.  


FINDINGS OF FACT

1.  The Veteran's death certificate lists the cause of death as cardiac arrhythmia, due to or as a consequence of congestive heart failure (CHF), due to or as a consequence of arteriosclerotic heart disease (ASHD); other significant conditions contributing to death, but not resulting in the underlying cause of death, included organic brain syndrome, atrial flutter, and generalized weakness.  

2.  Cardiac arrhythmia, CHF, ASHD, organic brain syndrome, atrial flutter, and generalized weakness were not present in service and are not shown to be etiologically related to service. 

3.  During the Veteran's lifetime, service connection was in effect for bilateral claw toes with metarsalgia and degenerative changes, rated as 10 percent disabling effective October 15, 1984 and as 30 percent disabling effective June 4, 1996; right carpal tunnel syndrome, rated as noncompensable effective June 21, 2000 and as 30 percent disabling effective September 26, 2001; left carpal tunnel syndrome, rated as noncompensable effective June 21, 2000 and as 20 percent disabling effective September 26, 2001; and arthritis of the first carpometacarpal joint, left thumb, rated as 10 percent disabling effective June 4, 1996.  

4.  The Veteran had been in receipt of a total disability rating based on individual unemployability (TDIU) since September 26, 2001.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2012). 

2.  The criteria for DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1155, 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Notice was provided to the appellant in a January 2009 letter.  Accordingly, the duty to notify has been fulfilled.  The Board acknowledges that the appellant was not provided notice of the appropriate disability rating and effective date of any grant of service connection.  There is no prejudice in proceeding with the issuance of a final decision, however, as the claims are being denied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service, VA and private treatment records have been associated with the claims folder and a medical opinion was obtained in relation to appellant's claim for service connection for the cause of the Veteran's death.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the appellant.

Service connection for the cause of the Veteran's death

DIC may be awarded to a surviving spouse upon the service-connected death of the Veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a) (2012). 

A Veteran's death may be service connected if the death resulted from a disability incurred or aggravated in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.303(a).  The service-connected disability may be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death.  38 C.F.R. § 3.312(c). 

Service connection will be granted if the evidence shows that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge when all the evidence establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 
The appellant, who is a registered nurse, seeks service connection for the cause of the Veteran's death.  In a July 2009 statement, she contended that the Veteran had in-service symptoms suggestive of a vascular condition, that throughout his life the Veteran had symptoms and was treated for circulatory-related issues, and that he died of a condition that can reasonable be related to a cardiovascular condition.  In her substantive appeal received in July 2010, the appellant also asserts that the Veteran was diagnosed with peripheral vascular disease in 1946 during service and that a pulmonary embolism beginning in the Veteran's legs may well have occurred as a result of his documented venous insufficiency, with dependent edema and deep venous stasis of the lower legs, bilaterally.  

The Veteran died in October 2008, more than six decades after his discharge from active duty.  As indicated in the death certificate, the cause of death was cardiac arrhythmia, due to or as a consequence of CHF, due to or as a consequence of ASHD.  Other significant conditions contributing to death, but not resulting in the underlying cause of death included organic brain syndrome, atrial flutter, and generalized weakness.  

The evidence of record does not support the claim for service connection for the cause of the Veteran's death.  As an initial matter, the Veteran's service treatment records do not show that he developed cardiac arrhythmia, CHF, ASHD, organic brain syndrome, atrial flutter, or generalized weakness during service.  Moreover, there is no VA or private medical evidence that establishes an etiological relationship between cardiac arrhythmia, CHF, ASHD, organic brain syndrome, atrial flutter, or generalized weakness and active service.  

The crux of the appellant's case, however, is not that cardiac arrhythmia, CHF, or ASHD are due to service, but rather that the Veteran had peripheral vascular disease during service, that prior to his death he was diagnosed with venous insufficiency, with dependent edema and deep venous stasis of the bilateral lower legs, that he may have had a pulmonary embolism originating from his legs as a result of these conditions and circulatory problems, and that a pulmonary embolism caused his death.  

The Veteran's service treatment records document a diagnosis of peripheral vascular disease, which was diagnosed in March 1946 following complaints of right leg pain and a heavy feeling, early fatigue, and aching in both legs.  There was no indication of peripheral vascular disease, however, in any subsequent service treatment records to include the physical examinations dated March 1947 and August 1947.  Moreover, the medical examinations dated April 1953 and September 1954, and the September 1954 report of medical history show no evidence of peripheral vascular disease.  

Post-service evidence of record to include the September 1984 VA Form 10-10m and September 1984 letter from E.R.L., M.D., reveals complaints involving the Veteran's bilateral lower extremities, which he reported were the same as in service.  During a March 1985 VA examination, an impression of motor weakness in lower extremity was made; the examiner noted that it was not supported by the examination and was "inconsistent/unreliable."  Neuropathic pain secondary to neuropathy and mixed sensorimotor polyneuropathy was diagnosed in a May 1993 progress note and an undated lower extremity nerve conduction study.  Service connection for polyneuropathy was denied in a June 1993 rating decision.  

There is no indication in VA and private treatment records that peripheral vascular disease after service.  An August 2000 duplex Doppler venous ultrasound of the left lower extremity revealed no evidence of deep venous thrombosis (DVT) in the left femoral venous system.  A repeat examination that same month again revealed a normal venous Doppler.  A June 2006 bilateral duplex venous ultrasound was negative for DVT.  The Veteran was admitted to a private facility from July 17 until July 25, 2008.  The discharge diagnoses included venous insufficiency with stasis dermatitis; history of deep venous stasis ulcers, improved, and superficial venous stasis ulcer now.  

In a July 2009 letter received in support of appellant's claim, W.B.H., M.D., reported that he had treated the Veteran since 1992 and that documents upon initiating care presented evidence that he had a "service-related severe vascular problem in his legs, left greater than right."  Dr. H. indicated that this "inflammation made it difficult for [the Veteran] to stand or walk and balance" and that the Veteran exhibited severe leg pain throughout his care.  Dr. H. reported reviewing the death certificate and additional materials since his care and concluded that the Veteran's problems continued as he was last seen in 2004, and that the Veteran had more severe vascular problems from 2006 to 2008, to include severe vascular ulcerations.  Dr. H. asserted that the reported cause of death is disputed and that he thought the Veteran did not die of a heart attack but due to "a cessation of cardiovascular and respiratory function as a result of pulmonary embolism that occurred from the legs (vascular problem/service contracted)."  It was Dr. H's opinion that the Veteran "most likely had a cessation of his function as a result of a pulmonary embolism from the lower legs, which would explain the type of demise that was recorded."  

The RO sought a medical opinion in November 2009.  A VA physician in November 2009 reported reviewing the Veteran's claims file and medical records, and specifically noted the July 2009 letter submitted by Dr. H., as well as the Veteran's certificate of death.  It was the VA physician's opinion that the Veteran was treated and evaluated in service for arterial disease, but not venous disease.  The VA physician indicated that Dr. H. was stating that the Veteran's condition, which Dr. H. presumed to be service-connected, resulted in a clot and, therefore, pulmonary embolism.  The VA physician reported that the Veteran 

did not have venous disease and instead [had] a history of arterial disease.  Therefore, it is improbable that the [V]eteran had a service-connected cause of death assuming the vascular disease to be service-connected would have resulted in claudication or lack of circulation.  This would not have resulted in a clot leading to pulmonary embolism.  In addition, the Veteran was not diagnosed with a pulmonary embolism as the cause of death and instead a cardiac arrhythmia, which was the direct result of his death.  It is my medical opinion that the Veteran's death is not the result of service and is not the result of the Veteran's history of peripheral vascular disease.  This is based on the Veteran not having evidence of pulmonary embolism and a pulmonary embolism that would not have occurred from an arterial condition.  

The opinion provided by Dr. H. that the Veteran did not die of a heart attack but that he had a pulmonary embolism that originated from his legs and caused his cardiovascular and respiratory functioning to cease did not provide a rationale in support of the opinion.  Accordingly, this opinion is afforded limited probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

Additionally, the opinion provided by appellant in her capacity as a nurse that the Veteran's pre-death diagnoses of venous insufficiency with dependent edema and deep venous stasis of the bilateral lower legs led to a pulmonary embolism that caused his death, also did not provide a rationale.  Therefore, it is also afforded limited probative value.  Id.  

The medical literature relied upon by the appellant and Dr. H. does not take into account the Veteran's specific history, but rather provides general information and medical conclusions about pulmonary embolism unspecific to the Veteran.  See Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Further, neither the opinion of Dr. H. or of the appellant is supported by the death certificate, which does not list venous insufficiency with dependent edema, deep venous stasis of the bilateral lower legs, or pulmonary embolism as an immediate or contributory cause of death or a significant condition contributing to death, but not resulting in the underlying cause of death.  

The appellant also asserted that peripheral vascular disease was diagnosed during service, that he was treated for circulatory-related issues throughout his life, and that he died of a condition that could reasonably be related to a cardiovascular condition.  The service treatment records document a diagnosis of peripheral vascular disease, the appellant is competent to report the Veteran's treatment for circulatory problems while alive, and his death certificate lists cardiac arrhythmia, CHF, and ASHD, all cardiovascular conditions, as the causes of death.  

Nevertheless, the VA physician made clear that peripheral vascular disease is an arterial, not a venous, condition.  The opinion provided by the VA physician in November 2009 is afforded high probative value as it included an explanation that the Veteran's in-service peripheral vascular disease is an arterial, rather than venous, condition and that a pulmonary embolism would not have occurred from an arterial condition.  See Prejean, 13 Vet. App. at 448-9.  It was also the VA physician's opinion that the Veteran's death from cardiac arrhythmia was not the result of service and was not the result of the Veteran's history of peripheral vascular disease.  This portion of the opinion is also afforded high probative value because it was based on the absence of evidence that the Veteran had a pulmonary embolism and the explanation that peripheral vascular disease would not cause a pulmonary embolism, which in turn would not have caused the cardiac arrhythmia.  Id.  

For the reasons discussed more fully above, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  As such, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

DIC under 38 U.S.C.A. § 1318

In pertinent part, 38 U.S.C.A. § 1318 authorizes payment of DIC to an eligible surviving spouse in cases where a Veteran's death was not service connected, provided the Veteran was in receipt of or "entitled to receive" compensation for a service-connected disability that was rated by VA as totally disabling (100 percent) (1) for a continuous period of at least 10 years immediately preceding death; or (2) continuously since the Veteran's release from active duty and for at least five years immediately preceding death.  See 38 C.F.R. § 3.22. 

Evidence of record indicates that the Veteran was in receipt of several service-connected disabilities, to include bilateral claw toes with metarsalgia and degenerative changes, rated as 10 percent disabling effective October 15, 1984 and as 30 percent disabling effective June 4, 1996; right carpal tunnel syndrome, rated as noncompensable effective June 21, 2000 and as 30 percent disabling effective September 26, 2001; left carpal tunnel syndrome, rated as noncompensable effective June 21, 2000 and as 20 percent disabling effective September 26, 2001; and arthritis of the first carpometacarpal joint, left thumb, rated as 10 percent disabling effective June 4, 1996.  Entitlement to a TDIU was granted by a December 2002 rating decision, effective September 26, 2001.  

As during his lifetime the Veteran was not in receipt of a total disability evaluation for any of his service-connected disabilities and entitlement to a TDIU was only in effect for approximately seven years prior to his death, appellant does not meet the basic eligibility requirements for entitlement to DIC benefits under 38 U.S.C.A. § 1318 and the claim must be denied. 


ORDER

Service connection for the cause of the Veteran's death is denied. 

DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
JOY A. MCDONALD  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


